PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 13-4635


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

XAVIER DESHAWN LYMAS,

               Defendant - Appellant.



                            No. 13-4636


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

LIONEL BERNARD NEWMAN, a/k/a Mooky,

               Defendant - Appellant.



                            No. 13-4650


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
JESSIE GOMEZ, a/k/a Jesus,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Terrence W. Boyle,
District Judge.  (5:12-cr-00336-BO-1; 5:12-cr-00336-BO-3; 5:12-
cr-00336-BO-2)


Argued:   December 11, 2014                Decided:    March 18, 2015


Before TRAXLER,   Chief   Judge,   and   WYNN   and   HARRIS,   Circuit
Judges.


Vacated and remanded by published opinion. Chief Judge Traxler
wrote the opinion, in which Judge Wynn and Judge Harris joined.


ARGUED: Terry F. Rose, Smithfield, North Carolina; G. Alan
DuBois, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellants.    Shailika S. Kotiya, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
ON BRIEF: Thomas P. McNamara, Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant Lymas.    Brett Wentz, WENTZ LAW, PLLC, Wilmington,
North Carolina, for Appellant Gomez.   Thomas G. Walker, United
States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.




                                   2
TRAXLER, Chief Judge:

       Appellants Xavier D. Lymas, Lionel B. Newman and Jessie

Gomez     challenge       both      the        procedural      and        substantive

reasonableness     of     their    sentences.           We   conclude      that    the

district court committed procedural error by failing to explain

its    rejection   of     the    Guidelines       sentences    or    to    offer    an

individualized assessment to justify each appellant’s sentence

based on the particular facts of the case before the court.                         We

therefore vacate and remand for resentencing.

                                          I.

                                          A.

       This appeal arises from a convenience-store-robbery spree

that    occurred   over    a    four-day       period   in   Fayetteville,        North

Carolina, in the fall of 2011.                  In need of rent money, Gomez

enlisted the participation of Lymas and Jose Morales to help him

commit a robbery.       Morales recruited Newman and obtained two .38

caliber handguns.       On October 27, 2011, the four men gathered at

Gomez’s home and decided to rob a Short Stop convenience store.

Morales drove the appellants to the scene; Lymas and Gomez were

armed.    When the group arrived, however, the store was crowded

and they decided to abort the robbery.

       Later that day, having been forced to abandon their initial

target, the group decided to hit a different convenience store.

Morales dropped off Gomez, Newman and Lymas behind the Kangaroo

                                           3
Express on Natal Street in Fayetteville and then observed the

store from a distance.        On Morales’s signal, Gomez, Newman and

Lymas entered the store wearing dark clothing, ski masks and

gloves.     This time, Gomez and Newman were armed.                Gomez demanded

money from the store clerk and knocked the clerk on the back of

the head with the butt of his handgun. 1                 Lymas, who was not

armed, grabbed $108.48 from the cash register as well as some

lighters and cigar wrappers from the counter.                   The appellants

then escaped in Morales’s car.

     Newman,     however,   was   not       finished   for   the     day,    and   he

recruited    a   juvenile   accomplice       to   help   him   rob    a     Kangaroo

Express located in Hope Mills, North Carolina.                 Newman and the

juvenile accomplice were both wearing ski masks, hoodies, and

gloves, and they were carrying the handguns obtained by Morales

and used in the earlier robbery.             Before entering the store, the

juvenile indicated he intended to shoot the store clerk.                       Upon

entering the store, however, Newman sent his juvenile accomplice

back to the coolers to take some beer while Newman pointed his

gun at the clerk and took money from the register.                        Lymas and

Gomez played no part in this robbery.




     1
       Although the store clerk was sent to the hospital for
evaluation, he later indicated it was not a significant blow and
compared it to being hit on the head with a textbook.


                                        4
     On    October          30,    2011,     Gomez,    Lymas     and    Morales     met    at

Gomez’s    home        to     plan     another        robbery.         Newman     did     not

participate.           Morales       drove    Gomez     and    Lymas    to    a   different

Kangaroo Express convenience store located in Hope Mills.                               Both

Gomez    and   Lymas        were     carrying      handguns     as     they   entered     the

store.     As     it    turned       out,     the     police   had     the    store     under

observation and arrested Gomez and Lymas immediately.                                 Newman

and Morales were arrested later.

     All three appellants, along with Morales, were named in an

eight-count indictment.               All three appellants were charged with

conspiracy to commit a Hobbs Act robbery, see 18 U.S.C. § 1951

(Count One) 2; commission of a Hobbs Act robbery of the Natal

Street Kangaroo Express on October 27, 2011, see 18 U.S.C. §

1951 (Count Two); and using and carrying a firearm during and in

relation to a crime of violence, namely the robbery charged in

Count Two, see 18 U.S.C. § 924(c)(1)(A) (Count Three).

     Newman was charged separately with commission of a Hobbs

Act robbery of a Hope Mills Kangaroo Express on October 27,

2011, see 18 U.S.C. § 1951 (Count Four); and using and carrying

a firearm during and in relation to a crime of violence, namely

the Hope Mills Kangaroo Express robbery charged in Count Four,


     2
       The indictment alleged as overt acts in furtherance of the
conspiracy the two robberies and the aborted robbery on October
27, 2011, as well as the attempted robbery on October 30, 2011.


                                               5
see 18 U.S.C. § 924(c)(1)(A) (Count Five).                      Lymas and Gomez were

separately charged with an October 30, 2011, Hobbs Act robbery

stemming from their attempted robbery of a second Hope Mills

Kangaroo Express, see 18 U.S.C. § 1951 (Count Six); and using

and carrying a firearm during and in relation to a crime of

violence, namely the attempted October 30, 2011, robbery charged

in   Count    Six,    see    18    U.S.C.       §    924(c)(1)(A)       (Count   Seven).

Finally, Lymas alone was charged with unlawful possession of a

firearm by a convicted felon, see 18 U.S.C. §§ 922(g)(1) (Count

Eight).

      Appellants      each       pled   guilty        to     Counts    One   (Hobbs     Act

Conspiracy) and Three (using and carrying a firearm during and

in relation to a crime of violence) of the indictment.                                  The

government dismissed the remaining counts as to each appellant.

                                            B.

      For    Lymas,    the   presentence            report    (“PSR”)    recommended      a

three-point downward adjustment for acceptance of responsibility

for a total offense level of 25 and scored Lymas with a criminal

history category of II.             Lymas’s resulting advisory sentencing

range was 63-78 months, plus a consecutive 60-month term for the

using and carrying conviction under § 924(c)(1)(A).

      The PSR calculated Newman’s total offense level to be 26,

which     reflected     a    three-level            reduction    for    acceptance       of

responsibility        but    a    six–level          enhancement      for    pointing     a

                                            6
firearm at the store clerk during the October 27 robbery of the

Hope    Mills       Kangaroo     Express.       With     a     category     V    criminal

history, Newman faced an advisory sentencing range of 110-137

months, as well as the consecutive 60-month using-and-carrying

term.     The PSR indicated that Newman was a member of the Tangle

Wood     Cartel,      a   Fayetteville        street     gang;      authorities      only

suspected Gomez and Lymas were affiliated as well.

       Finally, for Gomez, the PSR determined his total offense

level to be a 27.              Gomez, like his co-defendants, was credited

with     a     three-point        acceptance-of-responsibility                  reduction;

however, the PSR recommended imposing a two-level enhancement

because Gomez played a leadership role in the conspiracy.                              The

PSR placed Gomez in criminal history category IV, which, when

paired       with    an   offense     level     of     27,     yielded     an     advisory

sentencing range of 100-125 months.                    Gomez was also subject to

the consecutive 60-month § 924(c) term.

       Lymas appeared first for sentencing.                        The district court

reviewed the crimes with Lymas and asked him several questions

regarding      membership        in   the   Crips    street        gang,   which    Lymas

denied.       Counsel for Lymas highlighted the fact that he was not

an organizer or leader and requested a sentence at the low end

of the 63- to 78-month advisory range.                   The government requested

a sentence at the high end of the guideline range based on the

violent       nature      of    the    crimes    and         the    fact   that      Lymas

                                            7
participated in two robberies from October 27 to October 30,

2011.       Before imposing sentence on Lymas, the district court

asked the government attorney about the sentencing ranges for

co-defendants         Newman,       Gomez       and    Morales,       which      were

significantly higher than Lymas’s range as a result of their

higher criminal history scores.             The district court then stated,

       [T]his is one of the fallacies of guideline sentencing
       that in reality, in justice, in fairness and in truth,
       these four people should receive the same sentence and
       should be punished equally across the board for what
       they did.   And the ostrich approach of sticking your
       head in the sand that the guidelines champion would
       allow vast disparity in punishment and inequality and
       it’s a great example of the irrationality of guideline
       sentencing and why it’s a failed exercise.

            I’m very much of the opinion that I ought to
       sentence each one of these four to a minimum of 120
       months on the first count, on the robbery, and then
       60. So, 15 years.

J.A.    131-32.       The   court   opined      that   the    advisory     sentencing

ranges for all of the defendants “fail to take into account the

seriousness and the danger and the repetitive quality of these

crimes . . . [and] grossly under punish and grossly ignore the

dangers of the crimes.”              J.A. 134.         The district court then

imposed an upward variance of 62 months for a 140-month sentence

for Lymas on Count One and a mandatory, consecutive 60-month

term on Count Three, for a combined sentence of 200 months.

       At   Gomez’s     subsequent     sentencing       hearing,     the     district

court    indicated     it   was     “incorporat[ing]         our   3553(a)    factors



                                            8
stated in the previous sentencing [for Lymas]” and again found

that “the guideline range underrepresents the seriousness of the

crime,    the   danger   to   society,       and   that   [Gomez]   needs    to   be

sentenced at a higher level in order to punish the crime and

protect the community.”         J.A. 141.          Just as it had for Lymas,

the district court sentenced Gomez to 140 months on Count One,

which amounted to an upward variance of 15 months.                          Gomez’s

total sentence was 200 months, which included the 60-month term

for the § 924(c) violation charged in Count Three.

     Finally, the district court imposed an identical sentence

of 140 months on Count One for Newman as well, which reflected

an upward variance of three months,

     based on the conclusions that I’ve reached about the
     violence of this crime, the pistol whipping of the
     victim, the threat to society, the random introduction
     of violence into a commercial setting.

          All of these things are underrepresented by the
     guideline calculation and a sentence of 140 months
     given his criminal history and the recidivism and the
     danger that he presents is a fair, just and necessary
     sentence . . . .

J.A. 145-46.      This sentence, plus the 60-month term for using

and carrying in violation of § 924(c), yielded the same total

term of imprisonment for Newman as for his co-defendants--200

months.




                                         9
                                    II.

     We review the reasonableness of a sentence under 18 U.S.C.

§ 3553(a) using an abuse-of-discretion standard, regardless of

“whether     [the   sentence      is]      inside,     just     outside,   or

significantly outside the Guidelines range.”                  Gall v. United

States, 552 U.S. 38, 41 (2007).           “Our reasonableness review has

procedural    and   substantive    components.”          United   States   v.

Boulware, 604 F.3d 832, 837 (4th Cir. 2010).                  First, we must

determine whether the district court committed any procedural

error,

     such   as    failing   to   calculate    (or   improperly
     calculating)    the  Guidelines   range,   treating   the
     Guidelines as mandatory, failing to consider the §
     3553(a) factors, selecting a sentence based on clearly
     erroneous facts, or failing to adequately explain the
     chosen sentence—including an explanation for any
     deviation from the Guidelines range.

Gall, 552 U.S. at 51.       Only if we determine that the district

court has not committed procedural error do we proceed to assess

“the substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard.”      Id.

     Appellants     argue   that        the   district    court    committed

procedural error because it offered no individualized rationale

to justify the sentences it imposed.                 We are constrained to

agree.     Because we conclude that the sentences were procedurally

unreasonable, we address only the procedural component in this

case.

                                    10
                                       A.

     Section 3553

     contains an overarching provision instructing district
     courts to “impose a sentence sufficient, but not
     greater than necessary,” to accomplish the goals of
     sentencing, including “to reflect the seriousness of
     the offense,” “to promote respect for the law,” “to
     provide just punishment for the offense,” “to afford
     adequate deterrence to criminal conduct,” and “to
     protect the public from further crimes of the
     defendant.”

Kimbrough v. United States, 552 U.S. 85, 101 (2007) (quoting 18

U.S.C. § 3553(a)).        The statute requires a sentencing court to

consider   numerous   factors,     such     as   the    Guidelines   sentencing

range,    “the   nature   and    circumstances     of    the   offense,”      “the

history and characteristics of the defendant,” “any pertinent

policy statement” from the Sentencing Commission, and “the need

to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a); see Kimbrough, 552 U.S. at 101.

     In a typical case, a guidelines sentencing range embodies

the § 3553(a) factors and “reflect[s] a rough approximation of

sentences that might achieve § 3553(a)’s objectives.”                   Rita v.

United    States,   551 U.S. 338,    350    (2007).       Of   course,    the

sentencing court “may hear arguments by prosecution or defense

that the Guidelines sentence should not apply, perhaps because

(as the Guidelines themselves foresee) the case at hand falls

outside    the    ‘heartland’     to     which    the      Commission   intends

                                       11
individual          Guidelines       to    apply,”         or     “perhaps      because       the

Guidelines sentence itself fails properly to reflect § 3553(a)

considerations”            or     “because      the       case     warrants      a     different

sentence       regardless.”             Id.     at     351;       see   United       States     v.

Diosdado-Star, 630 F.3d 359, 364 (4th Cir. 2011).                                    A district

court’s decision to vary from the Guidelines for an outside-the-

heartland           case     is     entitled         to     the     “greatest          respect.”

Kimbrough, 552 U.S. at 109.                     However, “closer review may be in

order when the sentencing judge varies from the Guidelines based

solely    on        the    judge’s    view      that      the    Guidelines      range    fails

properly to reflect § 3553(a) considerations even in a mine-run

case.”    Id. (internal quotation marks omitted).

     Here,          the    district       court      effectively         concluded      that    a

variance       was    required       because      the      robbery      guideline       did    not

reflect the § 3553(a) objectives.                         The district court, however,

failed to sufficiently explain why it rejected the guideline.

Indeed,        in     each      case,     the     district         court’s      only     stated

justification for varying from the Guidelines range was that the

applicable           guideline       “fail[s]         to     take       into    account       the

seriousness and the danger and the repetitive quality of these

crimes     .    .     .     [and]    grossly         under       punish[es]      and    grossly

ignore[s] the dangers of the crimes.”                         J.A. 134.        In determining

how great a variance was required, the court stated that there

should be no disparity between the defendants’ sentences and

                                                12
that    “[the       defendants]        should       receive       the    same      sentence     and

should be punished equally across the board for what they did.”

J.A. 131.           The district court therefore not only rejected the

Sentencing          Commission’s            considered           judgment          as     to    the

appropriate sentence for the crimes at issue here, but it also

rejected one of the foundational principles of the Guidelines

themselves--proportionality                   in        sentencing,       which         “match[es]

punishment with culpability.”                   United States v. Miller, 316 F.3d
495,    503      (4th        Cir.    2003).         While       this     sort      of    wholesale

rejection of the Guidelines might be permissible post-Booker, it

would    require         a    significantly         more    detailed       explanation          than

given by the district court here.

                                                   B.

       In   addition          to    failing    to       explain    its    rejection        of   the

Guidelines,         the       district      court        also    failed       to   sufficiently

explain       the       sentences      imposed.            A     district       court     commits

procedural error requiring remand when it fails to justify an

aspect      of      a    defendant’s          sentence          “with    an     individualized

rationale.”          United States v. Carter, 564 F.3d 325, 328-29 (4th

Cir. 2009).             The sentencing court “must make an individualized

assessment          based      on    the    facts        presented”       when      imposing      a

sentence,        “apply[ing]         the    relevant        §    3553(a)      factors      to   the

specific circumstances of the case” and the defendant, and must

“state      in   open        court    the     particular         reasons        supporting      its

                                                   13
chosen     sentence.”         Id.    at     328    (internal     quotation       marks

omitted).       “[A] district court’s explanation of its sentence

need     not    be     lengthy,      but     the     court     must     offer     some

individualized        assessment     justifying      the   sentence     imposed   and

rejection of arguments for a higher or lower sentence based on §

3553.”     United States v. Lynn, 592 F.3d 572, 584 (4th Cir. 2010)

(internal      quotation     marks      omitted).      The   sentencing      court’s

stated rationale must be “tailored to the particular case at

hand     and   adequate      to   permit        meaningful   appellate     review.”

Carter, 564 F.3d at 330 (internal quotation marks omitted).                        In

imposing a variance sentence, the district court “must consider

the extent of the deviation and ensure that the justification is

significantly compelling to support the degree of the variance.

. . . [I]t [is] uncontroversial that a major departure should be

supported by a more significant justification than a minor one.”

Gall, 552 U.S. at 50.

       In this case, the district court provided the opposite of

individualized sentences and explanations.                   As noted above, the

court determined that the Guideline underpunished the crime and

that each defendant should receive the same sentence.                            Thus,

except for offering its view of the seriousness of the offense,

the    district      court   ignored     every     other   statutory    factor     and

essentially       sentenced       the      crime    itself     rather     than     the

individual defendants.            For example, the court ignored the fact

                                           14
that     the     defendants,            as    detailed         in   the     PSR,     engaged    in

different conduct and played different roles during the robbery

spree.       Lymas, who received a 62-month upward variance, was not

armed during the two robberies he participated in, in contrast

to Gomez and Newman, who were armed in each of the robberies in

which they participated.                     Lymas also did not point a handgun at

a    store     clerk,       unlike       Gomez     and        Newman.       Newman,       however,

involved a juvenile as an accomplice in one of the robberies,

which is not something that Lymas or Gomez did.                                       Of course,

Gomez was the leader of the group and struck a store clerk with

the butt of his pistol; Lymas and Newman were not leaders.                                     And

as also spelled out in the PSR, the defendants each had very

different       criminal          histories.            The    district      court    failed     to

explain        why    these        differences          would       not    warrant     different

sentences.

       We conclude that the reasons offered by the district court

to   justify         the    sentences         were      not    sufficiently         detailed    or

individualized             such     that      we     can      conclude       that     the    court

considered each defendant “as an individual and [his] case as a

unique    study       in     the    human      failings         that      sometimes    mitigate,

sometimes       magnify,          the    crime       and      the   punishment       to     ensue.”

Gall, 552 U.S. at 52 (internal quotation marks omitted); Carter,
564 F.3d at 328.             As noted previously, the district court simply

determined that this particular crime warranted a sentence of

                                                   15
140   months    for   any    defendant      involved   without    regard    to   any

other particulars.          A sentencing court can consider “the need to

avoid   unwarranted     sentence     disparities       among    defendants,”     but

only where the defendants have “similar records” and “have been

found guilty of similar conduct.”               18 U.S.C. § 3553(a)(6).          The

court failed to account for the dissimilar criminal histories

and   offense    conduct      of   Lymas,     Newman   and    Gomez   and   instead

adopted a cookie-cutter approach that is the antithesis of our

individualized sentencing process.

                                       III.

      Accordingly, we vacate the sentences for Lymas, Newman and

Gomez, and we remand for resentencing.

                                                             VACATED AND REMANDED




                                         16